Title: From Abigail Smith Adams to John Quincy Adams, 11 April 1815
From: Adams, Abigail Smith
To: Adams, John Quincy




my dear Son
Quincy April 11th 1815


"String after String, is severed from the Heart"
The parting with my dear Boys the final parting, as I consider it, has excited the tenderest emotions of my Heart. I have Struggled to bring my mind to the test of reason, to that which was fittest and best.
providence at this interesting period has Seen fit, to try me, by a Still Severer Stroke—by the Sudden and unexpected death of my dear and only sister, announced to me yesterday morning—without any previous Sickness except a weakness of lungs, with which I am equally at times afflicted. She went to Bed, Slept till 12 oclock awaked in distress, and departed the world at 3 in the morning.
To you, and to your children, who have alternately, Shared in her natural tenderness and care, I need not describe the bitterness of my sorrow, or the weight of my affliction, nor transendent gain, cannot be questiond by those who knew her exemplary Life, or her piety faith and Charity, her universal benevolence and good will to all within her Sphere, and many, many are the Youths She has led to instill, with watchfull care, and attention. how often in the course of my Life have I been call’d to Say—
"Thy force alone Religion; Death disarmes, to that fountain, and that Source I can repair, in full trust, and confidence that all is right"—my own feeble State of Health, together with a very inclemnant Season, has prevented both your father and me from paying the last tribute of Respect, by attending the departed saint to the Tomb—but we have sent Susan and George, as our Representatives.
If I knew where to address to you or to mrs Adams, I Should feel much happier
I had much, which I wished to write to you, but my Spirits are too much depressed, and my Heart too full of anguish to add more at this time, than that I am your / affectionate Mother

Abigail Adams.




